This is an appeal from the judgment of the county court of Atoka county. Plaintiff in error was plaintiff below. The plaintiff in error in due time served and filed its brief in full compliance with the rules of this court, but the defendant in error has wholly failed to file any brief or to otherwise appear in this cause in this court, nor has he offered any excuse for his failure to do so.
In the case of the City National Bank v. Coateny et al,122 Okla. 144, 253 P. 481, this court held:
"Where plaintiff in error has served and filed its brief in compliance with the rules of this court, and the defendant in error has neither filed a brief nor offered any excuse for his failure to do so, this court is not required to search the record to find some theory upon which the judgment of the trial court may be sustained, but may, where the authorities cited in the brief filed appear reasonably to sustain the assignments of error, reverse the cause, with directions, in accordance with the prayer of the petition in error." Chicago, R.I.  P. Ry. Co. v. Weaver, 67 Okla. 293, 171 P. 34; Lawton National Bank v. Ulrich et al., 81 Okla. 159, 197 P. 167.
In this case the plaintiff in error prays that the judgment rendered in the trial court be reversed, set aside, and held for naught and that judgment be rendered in favor of the plaintiff in error and against the defendant in error for the amount sued for in the trial court, and we find upon examination that the authorities cited by plaintiff in error in its brief reasonably support the contentions of the plaintiff in error. It is therefore ordered that the judgment of the trial court be reversed, set aside, and held for naught and that said cause be remanded, with directions, that the trial court render judgment in favor of the plaintiff in error and against the defendant in error for the amount sued for in the trial court.
CLARK, J., disqualified and not participating.